per curiam:
Considerado el repetido incumplimiento del Ledo. Carlos M. Mangual López con las órdenes de este Tribunal, se le suspende inmediata e indefinidamente del ejercicio de la profesión de abogado.
I — i
El 13 de noviembre de 1996, el Ledo. Carlos M. Mangual López envió a la Directora de la Oficina de Inspección de Notarías (en adelante la Directora) una notificación sobre el otorgamiento de la Escritura de Poder Núm. 20. En la notificación, el notario informó que dicha escritura fue otorgada el 11 de octubre de 1996. En tres (3) ocasiones la Directora le requirió al licenciado Mangual López, sin re-cibir respuesta alguna, que cumpliera con su obligación de mostrar los hechos y las circunstancias que dieron lugar a la remisión tardía de la notificación conforme a lo dis-puesto por la Regla 63 del Reglamento Notarial, 4 L.P.R.A. Ap. XXIV, y la Regla 13(c) de este Tribunal, 4 L.P.R.A. Ap. XXI-A.
Mediante Resolución de 30 de junio de 1998 le concedi-mos al licenciado Mangual López un término de veinte (20) días para que cumpliera con tales requerimientos y mos-trara causa por la cual no debía sancionársele disciplinariamente. Oportunamente, Mangual López com-pareció ante este Tribunal. Explicó que la Escritura Núm. 20 no fue otorgada el 11 de octubre de 1996, como surgía por equivocación de la Notificación de Poder, sino que fue otorgada el 11 de noviembre de 1996, por lo que la notifi-cación fue realizada dentro del plazo legal. A tales efectos, el notario nos manifestó que había enviado una Notifica-ción Enmendada de Poder el 30 de enero de 1997 con la *275información correcta. No obstante, con esta Notificación Enmendada no acompañó evidencia acreditativa de que la Escritura de Poder Núm. 20 tuviese fecha de 11 de noviem-bre de 1996.
Posteriormente, mediante Informe de 27 de octubre de 1998, la Directora se expresó sobre la comparecencia de Mangual López y nos informó sobre ciertas anomalías en-contradas en sus índices mensuales. En síntesis, indicó que en el informe de actividad notarial correspondiente al mes de noviembre no se reportaron escrituras otorgadas. Además, señaló que la última escritura informada en octu-bre de 1996 era la número dieciocho (18) y que la próxima escritura reportada era la número veintiuno (21), otorgada en diciembre de 1996, por lo que el notario había omitido informar sobre las escrituras diecinueve (19) y veinte (20) de ese año. Por otra parte, nos señaló que el licenciado Mangual López había presentado tardíamente el índice co-rrespondiente al mes de septiembre de 1996, razón por la cual se le había devuelto para que lo presentara con la explicación que exige la Regla 13(c) de este Tribunal, supra, cosa que no había hecho hasta ese momento.
Examinado el informe de la Directora, este Tribunal le ordenó al licenciado Mangual López mediante Resolución de 6 de noviembre de 1998 que, en un término de quince (15) días, sometiera a la Oficina de Inspección de Notarías el índice del mes de septiembre con la explicación corres-pondiente; que expusiera las razones por las cuales no in-formó las escrituras número diecinueve (19) y veinte (20), y que sometiera copia de las mismas.
Transcurrido el término, el 3 de febrero de 1999 solici-tamos la comparecencia de las partes para que nos infor-maran sobre las gestiones realizadas en cumplimiento con la Resolución de 6 de noviembre de 1998. El 9 de marzo de 1999 compareció el licenciado Mangual López. Argumentó que, debido a problemas de salud, no había podido dar cumplimiento a la orden contenida en la Resolución de 6 de *276noviembre de 1998. Por otra parte, la Directora informó que, además del incumplimiento con la Resolución de este Tribunal, el licenciado Mangual López tampoco había con-testado dos (2) requerimientos adicionales cursados por la Oficina de Inspección de Notarías. El primero de éstos es-taba relacionado con un informe de deficiencias realizado por la Inspectora de Protocolos, Norma Acosta de Santiago. En dicho informe se encontraron un total de veintidós (22) defectos en los Protocolos del licenciado Mangual López co-rrespondientes a los años 1991 a 1994 y 1996.(1) El se-gundo requerimiento adicional se refirió a una notificación defectuosa de un Testamento Abierto otorgado en junio de 1998.(2)
El 29 de marzo de 1999 le concedimos al licenciado Mangual López un término adicional de veinte (20) días para cumplir con nuestra Resolución de 6 de noviembre de 1998 y con cualquier otro requerimiento de la Directora. Le advertimos, además, que su incumplimiento con esta reso-lución podría conllevar la imposición de sanciones disciplinarias.
No empece esta advertencia, el 27 de abril de 1999, aún sin atender las deficiencias señaladas por la Directora y sin dar cumplimiento a las órdenes de este Tribunal, el licenciado Mangual López nos solicitó una prórroga del tér-mino de veinte (20) días concedido. Nuevamente, justificó *277su incumplimiento con el padecimiento de problemas de salud. Alegó, además, tener dificultades para localizar a los otorgantes de algunas escrituras.
El 19 de mayo de 1999 la Directora compareció ante este Foro mediante Moción Informativa. Nos indicó que a esa fecha, el licenciado Mangual López todavía no había tenido contacto alguno con la Oficina de Inspección de Notarías para atender la situación relativa a la remisión tardía de la notificación de poder. Tampoco se había comunicado para subsanar las faltas señaladas por la Inspectora de Protoco-los sobre los Protocolos de 1991 a 1994 y 1996, ni para atender la notificación defectuosa de un Testamento Abierto otorgado en junio de 1998. Señaló además que, a pesar de los alegados padecimientos de salud, el licenciado Mangual López había continuado presentando sus índices notariales con una práctica profesional lo suficientemente activa como para poder cumplir con las órdenes de este Tribunal.
Examinada esta Moción Informativa, el 28 de mayo de 1999 este Tribunal le ordenó al licenciado Mangual López que (1) cumpla de inmediato con nuestra Resolución de 6 de noviembre de 1998; (2) coopere al máximo con la Inspec-tora de Protocolos a cargo de examinar su obra notarial, y (3) subsane inmediatamente las deficiencias señaladas. Se le apercibió, además, de que su incumplimiento sería causa suficiente para suspenderle provisionalmente de la abogacía.
Así las cosas, el 17 de mayo de 2000, la Directora pre-sentó ante este Tribunal un “Informe Suplementario y So-licitud Sobre Ciertos Extremos”. Indicó que, al 25 de junio de 1999, el licenciado Mangual López había cumplido con lo relativo a (1) las copias de las escrituras número dieci-nueve (19) y veinte (20) de 1996; (2) el escrito explicativo sobre la Notificación Enmendada de Poder, y (3) el índice correspondiente a noviembre de 1996 enmendado, con una carta explicativa. Sin embargo, a la fecha de este Informe *278Suplementario, el licenciado Mangual López sólo había co-rregido tres (3) de las veintidós (22) deficiencias señaladas en el Informe de la Inspectora de Protocolos relativo a los Protocolos de 1991 a 1994 y 1996. Tampoco había atendido la subsanación de los defectos en la notificación de un Tes-tamento Abierto al Registro de Testamentos.
El 16 de junio de 2000 le concedimos al licenciado Man-gual López un término de veinte (20) días para que reac-cionara al Informe Suplementario de la Directora. El 13 de julio del presente año el licenciado Mangual López solicitó una prórroga de este término. Vista la solicitud de pró-rroga, el 18 de julio de 2000 le concedimos un término de treinta (30) días para dar cumplimiento a nuestra Resolu-ción de 16 de junio de 2000. Pasado estos treinta (30) días sin comunicación alguna, el 1ro de septiembre de 2000 le concedimos un término adicional de diez (10) días, bajo apercibimiento de sanciones disciplinarias, para cumplir con nuestras órdenes. Al día de hoy, vencido el término, el licenciado Mangual López inexplicablemente no ha compa-recido ante este Foro.
Ante estos hechos, el ejercicio de nuestra función disci-plinaria resulta inevitable.
HH 1 — I
Surge claramente de lo anteriormente expuesto que, a pesar de las repetidas oportunidades que le hemos brin-dado al Ledo. Carlos Mangual López para cumplir con nuestros requerimientos, éste ha demostrado un alto grado de dejadez, indiferencia y falta de diligencia.
En innumerables ocasiones hemos reiterado que los abogados tienen la obligación de responder diligentemente a los requerimientos de este Tribunal y de la Oficina de Inspección de Notarías, independientemente de los méritos de los mismos. In re Bray Leal, 150 D.P.R. 888 (2000); In re Guzmán Bruno, 150 D.P.R. 116 (2000); In re Rodríguez *279Servera, 149 D.P.R. 730 (1999); In re Vega Romero, 149 D.P.R. 108 (1999); In re Capestany Rodríguez, 148 D.P.R. 728 (1999); In re Maldonado Rivera, 147 D.P.R. 380 (1999).
Igualmente, hemos señalado enérgicamente que la indi-ferencia de los abogados a responder a nuestras órdenes apareja la imposición de sanciones disciplinarias severas. In re Rodríguez Servera, supra; In re Torres Zayas, 147 D.P.R. 144 (1998); In re Laborde Freyre, 144 D.P.R. 827 (1999).
En fin, la despreocupación observada por Mangual Ló-pez a lo largo del trámite de este caso es evidencia incontrovertible de que no guarda el más mínimo respeto por los dictámenes de este Tribunal. Tal actitud tiene un efecto intolerablemente degradante de nuestra función regula-dora y demuestra una indiferencia preocupante a los pos-tulados básicos del ordenamiento profesional. Por tal ra-zón, se suspende inmediata e indefinidamente del ejercicio de la profesión de abogado al Ledo. Carlos M. Mangual López.
El licenciado Mangual López notificará a sus clientes que por motivo de la suspensión no puede continuar con su representación legal y devolverá a éstos los expedientes de los casos pendientes y los honorarios recibidos por trabajos no realizados. Asimismo, informará de su suspensión a cualquier Sala del Tribunal General de Justicia o a cual-quier foro administrativo donde tenga algún caso pendiente. Por último, tiene la obligación de acreditar y certificar ante este Tribunal, en el término de treinta (30) días, que se cumplió con lo antes señalado. El cumpli-miento de estos deberes deberá ser notificado también a la Directora.
El Alguacil de este Tribunal se incautará inmediata-mente de la obra y del sello notarial del abogado de epí-grafe para el trámite correspondiente de la Directora.

Se dictará la sentencia correspondiente.

*280El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Fuster Berlingeri no intervinieron.

 El informe de la Leda. Norma Acosta de Santiago, Inspectora de Protocolos, realizado el 23 de noviembre de 1998 señala un (1) defecto en el Protocolo de 1991; tres (3) en el Protocolo de 1992; once (11) en el Protocolo de 1993; dos (2) en el Protocolo de 1994, y cinco (5) en el Protocolo de 1996. Las deficiencias señaladas tienen que ver, entre otras cosas, con faltas de firmas y de iniciales; la utilización de testigos instrumentales en la autorización de un testamento dentro de las prohibi-ciones que establece la Ley Notarial de Puerto Rico, y el uso del acta notarial para efectuar correcciones que requieren la comparecencia de las partes en el negocio jurídico. Informe de 10 de marzo de 1999.


 El 26 de junio de 1998 y el 14 de diciembre de 1998 el licenciado Mangual López fue notificado de los defectos de los que adolecía la Notificación sobre Otorga-miento del Testamento Abierto autorizado mediante la Escritura Núm. 4 de 11 de junio de 1998. En la notificación, el notario omitió señalar las circunstancias perso-nales de la testadora y el lugar de otorgamiento, en contravención a lo que disponen las Reglas 59(b), 62(a)(3) y 62(a)(5) del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV. Exhibit 2 del Informe de 10 de marzo de 1999.